Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to the combination of a motorized apparatus and method of its use having a plurality of legs provided with an actuator where the legs include a telescoping portion and a bias member coupled to the telescoping portion, the bias member provides biasing to the telescoping portion longitudinally along the leg, and with a sensor collecting data associated with a force between the sidewall and the legs.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Duncan, Frank, Nagel, Reutemann, Ghorbel, Smith, Betz, and Howland disclosing state of the art devices to maintain a pipe which can include a plurality of arms or legs, some are motorized and some have sensors provided, where some leg assemblies show telescoping portions and/or biasing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH